Per Curiam, delivered by Benson, J.
As to the' question of fact above stated, it is not requisite t© ‘ say more, than that the evidence at least prepon-' derates in favour of the supposition, that the conveyance of the 30th October, 1741, although there might have been some pecuniary confederation for it, as from Brees, Bradt and Van Beuren, yet, that the greater inducement or consideration as from Johannes, xyas relationship. This rendered it more a gift than a sale. It appears, that Brees, Bradt and Van Beuren then knew of the will of G. T. Van Vechten, and of the conveyance from the surviving patentees to Johannes, so that the conveyance from Johannes to Bradt, Brees and Van Beuren, was not only voluntary, but they took xvith a notice of the right of Volchert, and either the one or the other is sufficient for the appellants.
Although the evidence is mentioned as preponderating only, the inference is not, therefore, intended to be, that if it was necessary, it could not be shoxvn to be perfectly satisfactory..
As to the question of law, or right between the par-' ties, it is to be observed, that a use is a right in one person, to have the use or profits or beneficial interest of land, and another person to have the right; that is, tobe the legal, or formal possessor or tenant of it. These uses were borrowed from the civil laxv, and introduced at first by the clergy, to evade the statutes of mortmain by procuring a natural person to hold the land, but to the use of the corporate or politic persons, the monastery, or religious house. This *333contrivance was afterwards used as a means to enable persons to devise, and also to prevent forfeitures by cestui que use.
The land itself could not be devised, but the use might; the land was forfeitable for crimes, but the use was not; the only remedy for cestui que use, the person having the right to the use, against his feoffee to use, the person holding the land, if he refused to let him have the use of the land, was in a court of equity. Afterwards, the statute of uses, by annexing the possession to the uses, gave the cestui que use a complete remedy at law. This produced a dis - tinction between executed and executory uses, the former being where the possession is by force of the statute, transferred to the cestui que use, so that the feoffee to the use is only, as it were, to forbear or be passive, and the use will execute itself in the cestui que use; the latter is where an act is necessary by the feoffee to the use, to execute the use, as to convey over the land, or to receive and pay over the profits, 8tc, and since the statute, executory uses have been more generally distinguished by the appellation of trusts, which hath produced different appellations for the parties; the feoffee to the use, is called the trustee ; the cestui que use is called the cestui que trust. The execution of trusts can be still compelled in equity only, and are there subject to the like rules, with uses at law ; they are assignable; they are transmissible by descent and devise, and, which is peculiarly to be attended to in the present case, the possession of the trustee is the possession of the cestui que trust, and the rights of the latter may be barred by the statute of limitations, in like manner as *334uses or titles at law. But trusts are implied or expressed; implied trusts are such as arise from the case, which is, therefore, the fact, and the trust is the right arising from that fact; express trusts not being to be deduced from the case itself, must be declared. No particular form, however, is requisite in declaring them, and they may be declared at any time.—Before the statute of frauds and perjuries, the evidence of the declaration might have been by parol $ it must now be by writing. Purchasers for a valuable consideration, from a trustee, do not purchase at their peril against the trust, and, therefore, they will not be adjudged to have purchased, subject to the trust, unless it is proved they had notice of it.
To apply what is here premised, to the present case—It might be insisted, that G. T. Van Vr:chten having contributed an equal fourth part of the expense in acquiring the land, that fact, therefore,, was in itself sufficient to imply an existing trust in favour of him; that he was to have an equal fourth part of the land in severalty, and that a court of equity would, accordingly, in case of his death, have compelled the surviving patentee to have conveyed a fourth part to his representatives; by the conveyance» however, from the surviving patentee to Johannes, the necessity of recurring to mere implication, for the trust is saved, the recital in that conveyance being a sufficient declaration in evidence, that such trust was expressed between the patentees, and coeval with their intention, to acquire the land; it was their true intent, purpose, and meaning, that they should hold as tenants in common, without any advantage, by reason of joint-tenancy or survivorship. *335The trust, therefore, being an interest devisable, a moiety of the fourth of G. T. Van Vechten passed by his will to Volchert, and the conveyance from the surviving patentees, is to be deemed the act by them in the execution of the trusts; so that Johannes, as to a moiety of the lands thereby conveyed to him, took by implication or construction of law, in trust for Volchert, and this hath been transmitted to the appellants, his representatives. Johannes not having done any act in breach of the trust, or adverse to it, so as to be considered as equivalent to a disseisin at law, until the conveyance of the 30th October, 1741, the possession, therefore, of Johannes to that time, being to be deemed the possession of Volchert, which being within sixty years, when the appellants filed their bill; and that conveyance being voluntary, or they having notice at the time, of the right of Vol-chert, the appellants are, therefore, entitled to a decree for a moiety of the lands. Laches are, nevertheless, so to be imputed to them, that it would not be proper for a court of equity to aid them, to recover the rents or profits.
It will suffice to say, as a general answer, to the reasons not specifically replied to, that it is obviously to be collected, from what has already been suggested, that with respect to the allegation in the bill, of a suit by Volchert against Johannes for the recovery of the land, it not being proved, no notice was taken of it on the hearing of this appeal, either by the court or the counsel.
Decree.—On hearing counsel on both sides, on the appeal, in this cause, this court doth adjudge and decree, that the decree of the said court of chan*336cery hi this cause be reversed; and instead thereof, this court doth further adjudge and decree, that the respondents' do, by sufficient conveyances, convey to the appellants severally in fee simple, áccording to their respective shares or interest therein, as they have in. their bill of complaint set forth, .their title to the same, under Volchert Van Vechten, one of the residuary devisees, named in the will of Garrit 71 - Van Vechten, also in the said bill set forth, an equal undivided moiety of such of the lands, conveyed by Johannes Van Vechten, the other residuary devisee,, named in the said will, to Bernardas Bradt, Hendrick Brees, and Barent Van B'euren, by conveyance, bearing date the 30th day of October, 174-1, in the said bill mentioned, and held by the said respondents, by title derived from the said Bernardos Bradt and Hendrick Brees, or either of them, and that the said bill, as far forth as the same prays that the respondents may account for the -rents or profits of the said lands, be dismissed. And, except as to the costs intended in the decree of this court on the former appeal between the said parties, that they respectively pay. their own costs on this appeal, and which have hitherto accrued in the said court of chancery, and that, as to all such other costs as shall hereafter accrue in the said court of chancery, the respondents pay to the appellants their costs in that behalf to be taxed. And it is ordered that the said cause be remanded to the said court of chancery, and that all necessary orders and directions be there given for' carrying this decree into effect.
Decree of reversal. '